Citation Nr: 0117865	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-19 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to a higher disability rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel





INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the RO's September 1999 rating decision which 
granted service connection and a 50 percent rating for PTSD; 
the veteran appeals for a higher rating.


FINDINGS OF FACT

The veteran's PTSD is productive of no more than some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Marine Corps from 
December 1965 to February 1968.  He served in Vietnam, and he 
received the Purple Heart medal and other decorations.  His 
service medical records show no psychiatric problems. 

In February 1999, the veteran filed a claim for service 
connection for PTSD.  In a February 1999 statement, he wrote 
that, since his combat service in Vietnam, he experienced 
such problems as nightmares, flashbacks, and fits of anger 
and rage.  He reported that he had been married and divorced 
three times, and that he was self-employed as a plumber.  He 
reported that he had problems being around people and noise.  
He indicated that he had never sought treatment for this 
mental disorder because he did not trust anyone.

In August 1999, the veteran underwent VA mental health 
examination and testing by a psychiatrist and a psychologist.  
In the interview with the psychiatrist, the veteran reported 
that he had served in combat in Vietnam.  He reported no 
history of psychiatric treatement.  He said that every night 
he was awakened by nightmares about Vietnam.  He reported 
that he had difficulty getting along with people, even his 
family, because of anger.  He stated that he did not like to 
take orders, that he had not worked for an employer in twenty 
years, and that what little work he did was self-employment, 
as a plumber.  He reported that he had outbursts of anger 
whenever he was around people and noise, and that the 
outbursts were worsening over the years.  He reported that he 
had been divorced three times, and that he had three 
children, with whom he had intermittent contact.  He reported 
that he lived by himself, and that he had no friends and no 
recreational activities.  He reported that he had a history 
of many arrests for assault and battery and aggravated 
assault.  He reported that he felt angry and felt that he 
wanted to kill people.  He reported that he had purchased 
guns with plans to kill people, that he had shot at someone, 
and that he had given all of his guns to his son to get them 
out of his own possession.  He reported that he was very 
irritable and very depressed.  He reported that he had crying 
episodes two to three times per week, and that he felt both 
homicidal and suicidal.  He indicated that he had not 
attempted suicide.  He denied any history of delusions or 
hallucinations.  

On mental status examination, it was noted that the veteran 
was cooperative but not particularly friendly.  He was neatly 
dressed and well-groomed.  He had an irritable and dysphoric 
mood, but there was no evidence of anxiety.  There was a 
limited range of affect.  The veteran was alert and oriented.  
He had no unusual psychomotor activity, gestures, or 
behavior.  He had no deficit of cognition, memory, learning, 
or atttention.  Thought was coherent and logical, without 
flight of ideas or loose associations.  There was no suididal 
or homicidal ideation at the time of the examination, and 
there was no evidence of hallucinations or delusions.  The 
veteran showed no deficit with regard to calculation, 
abstraction, similarities, or general information.  Judgment 
was good.  It was noted he had some insight and the 
likelihood of developing further insight.  The examining 
psychiatrist diagnosed PTSD of moderate severity, as well as 
a personality disorder.  It was noted that the PTSD overlaid 
the personality disorder and that it would be difficult to 
separate the effects of each diagnosis.  A Global Assessment 
of Functioning (GAF) score of 61 to 70 was assigned, based on 
mild symptoms.

A VA psychologist interviewed the veteran and administered 
psychological tests.  The veteran reported that he had been 
contemplating suicide over the preceding two years.  He 
reported daily unwanted memories of combat trauma.  He 
reported that two out of every three days he had nightmares, 
from which he awoke severely distressed, and then had 
difficulty returning to sleep.  He reported that several 
times per week he became emotionally upset when remembering 
his traumatic experiences.  He reported that once or twice 
per week he experienced physical reactions, such as cold 
chills or profuse sweating, when he was reminded of traumatic 
events.  He reported that multiple times per day he took 
steps to avoid noises, places, or people that reminded him of 
his traumatic experiences.  He reported that he felt very 
estranged and detached from others about eighty percent of 
the time.  He reported feeling emotionally numb about half of 
the time, interspersed with feelings of uncontrollable 
emotion, with tearfulness.  He reported that when he heard 
helicopters come over his house he would hit the ground and 
crawl.  He reported that he felt irritable and angry 
everyday, and that he was easily triggered to angry 
outbursts.  The VA psychologist reported that psychological 
testing showed acute, intense psychological distress, with 
heightened depression, physiological activity, anxiety, 
brooding, and rumination.  The psychologist found that the 
veteran had moderate to severe symptoms of PTSD.

In September 1999, the RO granted service connection and a 50 
percent rating for PTSD, effective in February 1999 (date the 
claim was filed).

The veteran underwent private psychological evaluation and 
testing in August 2000 by Roger Dale Barnes, Ph.D., of 
"Insightful Directives."  According to the report from Dr. 
Barnes, the veteran presented with multiple issues primarily 
in the areas that were found to fit PTSD and alcoholism.  The 
veteran was oriented and did not express any homicidal 
ideation.  He mentioned suicidal thoughts although without 
any plan to carry out suicide.  The veteran reported PTSD 
symptoms including extreme hypervigilance, nightmares, 
nightsweats, and dissociative responses which sometimes 
required alcohol for him to break from his feelings.  It was 
reported that he also harbored a great deal of rage and 
defensiveness toward the government for what has happened to 
him.  The veteran reported that he worked as a plumber 
because he could do so without supervision, and he had not 
been able to tolerate working under supervision.  Diagnoses 
included PTSD and alcohol dependence.  Dr. Barnes assigned a 
current GAF score of 30, with a score of 45 over the 
preceding year.  Treatment was recommended.  Attached to Dr. 
Barnes' report were copies of various psychological tests 
which had been administered.

Analysis

The veteran claims a rating higher than 50 percent for PTSD.  
He has been provided a VA examination and has submitted a 
private evaluation.  He has identified no recent treatment 
records to be obtained.  The file shows the notice and duty 
to assist obligations of the VA have been met with respect to 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
for disability ratings of 50 percent or greater for PTSD are 
as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  ........................ 
100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
........................................... 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

The 1999 VA examination assigned a GAF score of 61 to 70 for 
the veteran's PTSD.  Under DSM-IV, such a GAF score reflects 
mild symptoms.  On the other hand, the 2000 private 
evaluation by Dr. Barnes resulted in a current GAF score of 
30.  According to DSM-IV a GAF score of 30 is assigned when 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suididal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  It is difficult to understand how 
Dr. Barnes arrived a GAF score of 30, as described in DSM-IV, 
given that only lesser signs and symptoms are described in 
the records, and in view of  the veteran's actual 
occupational and social circumstances as described in the 
records (e.g., working for many years as a self-employed 
plumber).  In any event, an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered but is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  

The Board recognizes that the veteran has some occupational 
impairment as a result of his PTSD symptoms, but at least 
some impairment is required for even a compensable rating.  
The record demonstrates that he is able to perform his job as 
a plumber, and there is no evidence showing that he is 
required to miss work as a result of PTSD symptoms.  The VA 
and private examinations contain a recital of subjective 
complaints of PTSD, but there were few objectively noted 
abnormal signs on mental status examination.  There is no 
evidence that PTSD requires regular treatment.  Based on the 
evidence as a whole, it does not appear that the veteran's 
PTSD symptoms are of a magnitude to cause more than some 
occupational impairment with reduced reliability and 
productivity (50 percent criteria).  

As to the veteran's social impairment, the Board notes the 
veteran's assertions that he has problems getting along with 
others, although there is no objective evidence of isolation.  
He is divorced but maintains contact with family members, and 
obviously he has regular contact with others in the community 
while performing his plumbing job.  His social impairment is 
not of a magnitude to cause more than some occupational 
impairment with reduced reliability and productivity (50 
percent criteria).  Even assuming that the veteran's social 
impairment from his PTSD was worse, his social impairment is 
to be evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.126.

The Board observes that the mental status examination 
findings reflect very few symptoms listed in the criteria for 
the next higher rating of 70 percent, and for that matter 
only some of the symptoms listed for the current 50 percent 
rating.  Impairment from the symptoms more nearly 
approximates the criteria for a 50 percent rating than a 70 
percent rating, and thus the lower rating of 50 percent is 
warranted.  38 C.F.R. § 4.7.  The evidence as a whole 
demonstrates the veteran's PTSD produces no more than some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent rating.  As this is an initial rating case, the 
Board has considered whether "staged ratings" (i.e., 
different percentage ratings for different periods of time, 
based on the fact found) are warranted since the effective 
date of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The evidence regarding the veteran's PTSD does 
not show significant change in his disability since the 
February 1999 effective date of service connection.  
Therefore, a uniform evaluation of 50 percent for the PTSD is 
appropriate, and there is no basis for "staged ratings."

The preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for a higher rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).







ORDER

A higher rating for PTSD is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

